Citation Nr: 1409608	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease, to include as being secondary to the appellant's service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied entitlement to service connection for degenerative joint disease.  Following the perfection of his appeal, in March 2010, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The issue of entitlement to service connection for dental bone loss and recession, to include as due to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board remanded the claim for additional development in May 2010, November 2011, September 2012, and again in May 2013.  Regrettably, the requested development has not yet been completed and further remand is necessary.  The appeal is therefore REMANDED again to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

As reported above, the Board remanded the claim in November 2011, September 2012, and May 2013 so that additional medical information could be obtained and included in the claims folder for review.  In sum, the appeal has required additional development because the examiner opinions of record have been insufficient.  Specifically, such opinions have failed to adequately take into account the Veteran's own report of symptomatology, to include his reports of hand pain over the last 25 to 30 years.  The VA opinions have also failed to address a private medical opinion dated in January 2006 indicating that the Veteran's osteoarthritis was consistent with his previous chemical exposure during active service.  

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board finds that the examination results are and remain inadequate because the examiner failed to provide responses to the Board's remand instructions.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, in conjunction with the Court's dictates found in Stegall and D'Aries, this issue is again returned to the AMC so that another examination may be accomplished and complete and definitive opinions may be obtained. 

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC should arrange for a rheumatologic examination of the appellant for the purpose of determining whether he now suffers from degenerative joint disease. The examination must be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, nurse, etc, and, if possible, the examination should be conducted by a doctor who has not previously treated or examined the appellant.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that they have reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he/she has reviewed all of the medical records prior to examining the appellant.

The examiner should examine the appellant and make a determination as to whether he has degenerative joint disease, and if so, the specific joints that are affected.  The examiner then should provide a detailed analysis as to the etiology of the disorder.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.

It is requested that the examiner express an opinion as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or was caused by or secondary to the appellant's service-connected type II diabetes mellitus or the medications taken for diabetes mellitus.  The examiner should further provide comments with respect to the January 2006 private examiner's opinion that hypothesized that the appellant's degenerative joint disease was secondary to chemical toxins.  Such toxins could include exposure to chemical dioxins (Agent Orange).  In the report, the examiner must specifically discuss the appellant's contentions and assertions, including the appellant's statements on the history of the claimed disability, the reported inservice injuries, exposures, or events, and the current symptoms/manifestations.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Additionally, if either examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability, to include type II diabetes mellitus, or secondary to exposure to chemical toxins, the examiner must explain in detail the reasoning behind this determination.  The examiner should also indicate whether he or she agrees with the partial opinion and addendum provided by the VA rheumatologist, dated January 5, 2012, and October 23, 2012.

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

